 1
 2
                                                                                  FILED IN THE
 3                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 4
                            UNITED STATES DISTRICT COURT
                                                                        May 06, 2019
 5
                                                                             SEAN F. MCAVOY, CLERK

 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8   MICHAEL H.,                                      No. 1:18-CV-03079-JTR
 9
                   Plaintiff,                        ORDER GRANTING PLAINTIFF’S
10                                                   MOTION FOR SUMMARY
11                        v.                         JUDGMENT
12   COMMISSIONER OF SOCIAL
13   SECURITY,
14
                   Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   Nos. 14, 16. Attorney D. James Tree represents Michael H. (Plaintiff); Special
18   Assistant United States Attorney Jeffrey R. McClain represents the Commissioner
19   of Social Security (Defendant). The parties have consented to proceed before a
20   magistrate judge. ECF No. 8. After reviewing the administrative record and the
21   briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion for
22   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
23   REMANDS the matter to the Commissioner for additional proceedings pursuant to
24   42 U.S.C. §§ 405(g), 1383(c).
25                                    JURISDICTION
26         Plaintiff filed an application for Supplemental Security Income (SSI) on
27   January 8, 2014, Tr. 63, alleging disability since June 10, 2013, Tr. 170, due to
28   hepatitis C, arthritis, high blood pressure, chronic lower back pain, and


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   hypothyroidism, Tr. 193. The application was denied initially and upon
 2   reconsideration. Tr. 81-88, 91-97. Administrative Law Judge (ALJ) Ilene Sloan
 3   held hearings on April 11, 2016 and June 29, 2016 and heard testimony from
 4   Plaintiff and vocational expert Leta Berkshire. Tr. 34-62. The ALJ issued an
 5   unfavorable decision on March 1, 2017. Tr. 18-29. The Appeals Council denied
 6   review on March 20, 2018. Tr. 1-6. The ALJ’s March 1, 2017 decision became
 7   the final decision of the Commissioner, which is appealable to the district court
 8   pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for judicial
 9   review on May 17, 2018. ECF Nos. 1, 4.
10                                 STATEMENT OF FACTS
11           The facts of the case are set forth in the administrative hearing transcript, the
12   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
13   here.
14           Plaintiff was 50 years old at the date of application. Tr. 170. He completed
15   two years of college in 1983. Tr. 194. His reported work history includes the jobs
16   of forklift operator/truck driver, laborer, and shipping supervisor. Id. When
17   applying for benefits Plaintiff reported that he stopped working on June 10, 2013
18   because of his conditions. Tr. 193.
19                                STANDARD OF REVIEW
20           The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
23   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
24   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
25   not supported by substantial evidence or if it is based on legal error. Tackett v.
26   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
27   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
28   another way, substantial evidence is such relevant evidence as a reasonable mind


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 2   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 3   interpretation, the court may not substitute its judgment for that of the ALJ.
 4   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 5   findings, or if conflicting evidence supports a finding of either disability or non-
 6   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 7   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 8   evidence will be set aside if the proper legal standards were not applied in
 9   weighing the evidence and making the decision. Brawner v. Secretary of Health
10   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
11                      SEQUENTIAL EVALUATION PROCESS
12         The Commissioner has established a five-step sequential evaluation process
13   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
14   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
15   proof rests upon the claimant to establish a prima facie case of entitlement to
16   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
17   claimant establishes that physical or mental impairments prevent him from
18   engaging in his previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
19   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
20   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
21   other work, and (2) the claimant can perform specific jobs which exist in
22   significant numbers in the national economy. Batson v. Comm’r of Soc. Sec.
23   Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make an
24   adjustment to other work in the national economy, he is found “disabled.” 20
25   C.F.R. § 416.920(a)(4)(v).
26                            ADMINISTRATIVE DECISION
27         On March 1, 2017, the ALJ issued a decision finding Plaintiff was not
28   disabled as defined in the Social Security Act from January 8, 2014 through the


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   date of the decision.
 2         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 3   activity since January 8, 2014, the date of application. Tr. 20.
 4         At step two, the ALJ determined that Plaintiff had the following severe
 5   impairments: cervical spine degenerative disc disease and lumbar spine
 6   spondylosis. Tr. 20.
 7         At step three, the ALJ found that Plaintiff did not have an impairment or
 8   combination of impairments that met or medically equaled the severity of one of
 9   the listed impairments. Tr. 22.
10         At step four, the ALJ assessed Plaintiff’s residual function capacity and
11   determined he could perform a range of light work with the following limitations:
12
           [H]e can stand and or walk 4 hours in an 8-hour workday. He can sit 6
13         hours in an 8-hour workday. He can occasionally climb ladders, ropes,
14         and scaffolds. He is unlimited in his ability to balance. He can
           frequently stoop, kneel, and crouch. He can occasionally crawl. He
15         must avoid concentrated exposure to vibration and hazards.
16
17   Tr. 22-23. The ALJ identified Plaintiff’s past relevant work as truck
18   operator/forklift operator and shipping supervisor and found that he could not
19   perform this past relevant work. Tr. 27-28.
20         At step five, the ALJ determined that, considering Plaintiff’s age, education,
21   work experience and residual functional capacity, and based on the testimony of
22   the vocational expert, there were other jobs that exist in significant numbers in the
23   national economy Plaintiff could perform, including the jobs of production line
24   solderer, electrical accessories assembler, and office helper. Tr. 28 . The ALJ
25   concluded Plaintiff was not under a disability within the meaning of the Social
26   Security Act from January 8, 2014, through the date of the ALJ’s decision. Tr. 29.
27                                         ISSUES
28         The question presented is whether substantial evidence supports the ALJ’s



     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   decision denying benefits and, if so, whether that decision is based on proper legal
 2   standards. Plaintiff contends the ALJ erred by (1) failing to consider Plaintiff’s
 3   pain disorder at step two, (2) failing to properly weigh medical opinions, (3) failing
 4   to make a proper step five determination, and (4) failing to properly weigh
 5   Plaintiff’s symptom statements.
 6                                       DISCUSSION1
 7   1.    Step Two
 8         Plaintiff argues that the ALJ failed to address Plaintiff’s pain disorder
 9   associated with psychological and physical factors at step two. ECF No. 14 at 4-6.
10         At step two of the sequential process, the ALJ must determine whether a
11   claimant suffers from a “severe” impairment. 20 C.F.R. § 416.920(c). To show a
12   severe impairment, the claimant must first establish the existence of a medically
13   determinable impairment by providing medical evidence consisting of signs,
14   symptoms, and laboratory findings; the claimant’s own statement of symptoms, a
15   diagnosis, or a medical opinion is not sufficient to establish the existence of an
16   impairment. 20 C.F.R. § 416.921.2 “[O]nce a claimant has shown that he suffers
17   from a medically determinable impairment, he next has the burden of proving that
18   these impairments and their symptoms affect his ability to perform basic work
19
20         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
21   that ALJs of the Securities and Exchange Commission are “Officers of the United
22   States” and thus subject to the Appointments Clause. To the extent Lucia applies
23   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
24   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
25   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
26   specifically addressed in an appellant’s opening brief).
27         2
               Prior to March 17, 2017, these requirements were set forth in 20 C.F.R.
28   §416.908, 416.928 (2016).


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   activities.” Edlund v. Massanari, 253 F.3d 1152, 1159-60 (9th Cir. 2001). If the
 2   claimant fulfills this burden, the ALJ must find the impairment “severe.” Id. The
 3   step-two analysis is “a de minimis screening device used to dispose of groundless
 4   claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005).
 5         At step two, the ALJ found that Plaintiff had no medically determinable
 6   severe mental health impairment. Tr. 20. She did identify anxiety as a medically
 7   determinable impairment, Tr. 20, but found that it was not severe: “claimant’s
 8   medically determinable mental impairment of anxiety disorder does not cause
 9   more than minimal limitation in the claimant’s ability to perform basic mental
10   work activities and is therefore nonsevere,” Tr. 21. There was no discussion of a
11   pain disorder in the ALJ’s decision.
12         Leslie P. Schneider, Ph.D. diagnosed Plaintiff with pain disorder associated
13   with psychological and physical factors on January 13, 2015. Tr. 545. Plaintiff
14   argues that the diagnosis requires the ALJ to address the pain disorder at step two.
15   ECF No. 14 at 4-5. Citing 20 C.F.R. 416.921, Defendant argues that Dr.
16   Schneider’s diagnosis is not sufficient to find any pain disorder medically
17   determinable. ECF No. 16 at 3. While Defendant is accurate that a diagnosis or
18   medical opinion does not establish the existence of an impairment, 20 C.F.R. §
19   416.921, the case is being remanded for additional proceedings. The basis of the
20   remand is the ALJ’s failure to properly address the opinions of medical providers
21   who diagnosed Plaintiff with impairments associated with pain, Tr. 316, 318, 584-
22   85. See infra. Therefore, upon remand, the ALJ will also address any evidence
23   supporting the existence of a pain disorder.
24   2.    Medical Opinions
25         Plaintiff argues the ALJ failed to properly consider and weigh the medical
26   opinions expressed by Jeremiah Crank, M.D., Steven Foster, D.O., Myrna Palasi,
27   M.D., William Drenguis, M.D., Leslie Schneider, Ph.D., Dan Donahue, Ph.D., and
28   Olegario Ignacio, Jr., M.D. ECF No. 14 at 5-18.


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1         In weighing medical source opinions, the ALJ should distinguish between
 2   three different types of physicians: (1) treating physicians, who actually treat the
 3   claimant; (2) examining physicians, who examine but do not treat the claimant;
 4   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 5   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
 6   weight to the opinion of a treating physician than to the opinion of an examining
 7   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
 8   should give more weight to the opinion of an examining physician than to the
 9   opinion of a nonexamining physician. Id.
10         When an examining physician’s opinion is not contradicted by another
11   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
12   and when an examining physician’s opinion is contradicted by another physician,
13   the ALJ is only required to provide “specific and legitimate reasons” to reject the
14   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
15   met by the ALJ setting out a detailed and thorough summary of the facts and
16   conflicting clinical evidence, stating his interpretation thereof, and making
17   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
18   required to do more than offer his conclusions, he “must set forth his
19   interpretations and explain why they, rather than the doctors’, are correct.”
20   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
21         A.     Jeremiah Crank, M.D.
22         On March 6, 2014, Dr. Crank evaluated Plaintiff and completed a Physical
23   Functional Evaluation form for the Washington Department of Social and Health
24   Services (DSHS). Tr. 317-21, 367-70. Dr. Crank diagnosed Plaintiff with back
25   pain/degenerative disc disease with radiculopathy. Tr. 318. He opined that
26   Plaintiff had a marked limitation in the following basic work activities: sitting,
27   standing, walking, lifting, carrying, handling, pushing, pulling, reaching, stooping,
28   and crouching. Id. He opined that Plaintiff was capable of sedentary work in a


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   regular predictable manner despite his impairment. Tr. 319. The ALJ gave the
 2   opinion that Plaintiff was limited to sedentary work little weight because Dr. Crank
 3   “did not have the benefit of objective imaging.” Tr. 26.
 4         First, Plaintiff challenges the ALJ’s treatment of the opinion by asserting
 5   that the ALJ only rejected the limitation to sedentary work and failed to address the
 6   marked limitation in the abilities to handle, push, pull, reach, stoop, and crouch.
 7   ECF No. 14 at 7-8. Social Security Ruling (S.S.R.) 96-8p states that the residual
 8   functional capacity assessment “must always consider and address medical source
 9   opinions. If the [residual functional capacity] assessment conflicts with an opinion
10   from a medical source, the adjudicator must explain why the opinion was not
11   adopted.” Here, Dr. Crank’s opinion addressed Plaintiff’s ability to handle, push,
12   pull, reach, stoop, and crouch, Tr. 318, but the ALJ’s decision only addressed the
13   limitation to sedentary work, Tr. 26. The ALJ’s residual functional capacity
14   determination addressed limitations in stooping and crouching, but failed to
15   address handling, pushing, pulling, and reaching. Tr. 22-23. Therefore, the ALJ
16   failed to properly address all of Dr. Crank’s opinion. This was an error.
17         Second, Plaintiff challenges the ALJ’s rejection of Dr. Crank’s opinion by
18   asserting that the ALJ failed to address the factors listed in 20 C.F.R. § 416.927.
19   ECF No. 14 at 8. Defendant argues that the ALJ’s rationale for rejecting the
20   limitation to sedentary work, that the provider did not review the imaging reports,
21   demonstrates that the ALJ considered the factors set forth in 20 C.F.R. § 416.927.
22   ECF No. 16 at 13. One of the factors the ALJ is to consider is supportability: “The
23   more a medical source presents relevant evidence to support a medical opinion,
24   particularly medical signs and laboratory findings, the more weight we will give
25   that medical opinion.” 20 C.F.R. § 416.927(c)(3). Therefore, the ALJ’s reason for
26   rejecting the limitation to sedentary work shows she considered the factors under
27   20 C.F.R. § 416.927.
28         Third, Plaintiff argues that the ALJ’s determination that Dr. Crank did not


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   review imaging was not supported by substantial evidence. ECF No. 14 at 10
 2   (“Given that Dr. Crank was [Plaintiff’s] primary care provider (e.g. Tr. 357), it is
 3   also highly likely Dr. Crank at least reviewed the reference imaging.”). In the
 4   March 6, 2014 evaluation report, Dr. Crank stated that Plaintiff reported that he
 5   had degenerative disc disease present on his imaging. Tr. 367. However, later in
 6   the report, Dr. Crank stated that he followed up with Dr. Lyzencheck at Quality
 7   Care in Yakima, who Dr. Crank identified as Plaintiff’s primary care physician,
 8   and learned that two years ago imaging of the lower back showed degenerative
 9   disc disease/impingement in nerves. Id. The record is unclear as to whether Dr.
10   Crank actually reviewed the imaging reports or simply spoke with Dr. Lyzencheck.
11   The Court recognizes that the responsibility of resolving ambiguities lies with the
12   ALJ. Andrews, 53 F.3d at 1039. However, because the ALJ failed to address the
13   opinion in full, a remand is required. Upon remand, the ALJ will consider all the
14   factors set forth in 20 C.F.R. § 416.927 and consider Dr. Crank’s follow-up with
15   Dr. Lyzencheck when addressing the opinion.
16         B.     Steven Foster, D.O.
17         On January 8, 2015, Dr. Foster evaluated Plaintiff and completed a Physical
18   Functional Evaluation form for DSHS. Tr. 584-88. Dr. Foster diagnosed Plaintiff
19   with lumbago and opined that he had a moderate to marked limitation in the
20   following basic work activities: sitting, standing, walking, lifting, carrying,
21   handling, pushing, pulling, reaching, stooping, and crouching. Tr. 585. He then
22   opined that Plaintiff was capable of performing sedentary work in a regular
23   predictable manner despite his impairment. Tr. 586. The ALJ gave the opinion
24   that Plaintiff was limited to sedentary work little weight because Dr. Foster “did
25   not have the benefit of objective imaging.” Tr. 26.
26         First, Plaintiff challenges the ALJ’s treatment of Dr. Foster’s opinion by
27   asserting that she failed to address the full opinion. ECF No. 14 at 7-8. S.S.R. 96-
28   8p states that the residual functional capacity assessment “must always consider


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   and address medical source opinions. If the [residual functional capacity]
 2   assessment conflicts with an opinion from a medical source, the adjudicator must
 3   explain why the opinion was not adopted.” Here, like Dr. Crank’s opinion, Dr.
 4   Foster’s opinion addressed Plaintiff’s ability to handle, push, pull, reach, stoop,
 5   and crouch, Tr. 318, but the ALJ’s decision only addressed the limitation to
 6   sedentary work, Tr. 26. The ALJ’s residual functional capacity determination
 7   addressed limitations in the ability to stoop and crouch, but failed to address any
 8   limitations in handling, pushing, pulling, and reaching. Tr. 22-23. Therefore, the
 9   ALJ failed to properly address all of Dr. Foster’s opinion. This is an error.
10         Second, Plaintiff challenges the ALJ’s rejection of Dr. Foster’s opinion by
11   asserting that the ALJ failed to address the factors listed in 20 C.F.R. § 416.927.
12   ECF No. 14 at 8. Defendant argues that the ALJ’s rationale for rejecting the
13   limitation to sedentary work, that the provider did not review the imaging reports,
14   demonstrates that the ALJ considered the factors set forth in 20 C.F.R. § 416.927.
15   ECF No. 16 at 13. As addressed above, one of the factors the ALJ is to consider is
16   supportability: “The more a medical source presents relevant evidence to support a
17   medical opinion, particularly medical signs and laboratory findings, the more
18   weight we will give that medical opinion.” 20 C.F.R. § 416.927(c)(3). Therefore,
19   the ALJ’s reason for rejecting the limitation to sedentary work shows she
20   considered the factors set forth in 20 C.F.R. § 416.927.
21         Third, Plaintiff argues that the ALJ’s determination that Dr. Foster did not
22   review imaging was not supported by substantial evidence. ECF No. 14 at 9. On
23   May 16, 2014, Dr. Foster ordered new x-rays of the lower spine. Tr. 361.
24   However, there is no evidence that these x-rays were taken. On August 5, 2014
25   Dr. Hurtarte stated that Plaintiff was referred to him by Dr. Foster. Tr. 441. Dr.
26   Hurtarte had the April 26, 2014 x-ray of the lumbar spine, an MRI of the lumbar
27   spine from 2012, and a February 28, 2012 CT of the cervical spine to review. Tr.
28   442-43. Defendant asserts that because Dr. Foster referred Plaintiff to Dr.


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   Hurtarte, the fact that Dr. Hurtarte had the imaging results is evidence that Dr.
 2   Foster had the imaging results. ECF No. 14 at 9. The evidence surrounding
 3   whether Dr. Foster reviewed the imaging reports prior to penning the opinion is
 4   unclear. Again, the responsibility of resolving ambiguities lies with the ALJ.
 5   Andrews, 53 F.3d at 1039. However, the case is remanded for the ALJ to address
 6   Dr. Foster’s entire opinion.
 7         C.     Myrna Palasi, M.D.
 8         On March 12, 2014, Dr. Palasi reviewed records from Yakima
 9   Neighborhood Health and opined that Plaintiff was limited to sedentary work with
10   marked limitations in gross or fine motor skills restrictions and postural
11   restrictions. Tr. 315. The ALJ did not discuss Dr. Palasi’s opinion in her decision
12   Tr. 26-27. The residual functional capacity assessment “must always consider and
13   address medical source opinions. If the [residual functional capacity] assessment
14   conflicts with an opinion from a medical source, the adjudicator must explain why
15   the opinion was not adopted.” S.S.R. 96-8p. Therefore, the ALJ’s failure to
16   address Dr. Palasi’s opinion was an error.
17         Defendant argues that the ALJ addressed Dr. Palasi’s opinion by listing
18   Exhibit 4F when discussing Dr. Crank’s opinion. ECF No. 16 at 14. Exhibit 4F
19   includes both Dr. Palasi’s opinion and Dr. Crank’s opinion. Tr. 313-23. Dr.
20   Palasi’s opinion is similar to Dr. Crank’s opinion; however, the ALJ failed to
21   properly address all of Dr. Crank’s opinion. Simply because two doctors’
22   conclusions are the same does not mean that both doctors reviewed the same
23   evidence or employed the same reasoning. Therefore, the ALJ must discuss Dr.
24   Palasi’s opinion on remand.
25         D.     Remaining Medical Opinions
26         Plaintiff also challenges the ALJ treatment of the opinions from William
27   Drenguis, M.D., Leslie Schneider, Ph.D., Dan Donahue, Ph.D., and Olegario
28   Ignacio, Jr., M.D. ECF No. 14 at 16-18. Since the case is being remanded for the


     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   ALJ to properly address the opinions of Dr. Crank, Dr. Foster, and Dr. Palasi, the
 2   ALJ will readdress all the medical source opinions on remand.
 3   3.    Step 5
 4         Plaintiff challenges the ALJ’s step five determination by asserting that the
 5   vocational expert’s testimony was inconsistent with Job Browser Pro, a computer
 6   program used in the industry to provide numbers for jobs associated with the
 7   Dictionary of Occupations Title (DOT) codes identified in steps four and five.
 8   ECF No. 14 at 18-20. Plaintiff’s counsel submits print-outs from Job Browser Pro
 9   for the positions identified by the ALJ at step five and asserts that the vocational
10   expert overreported the number of jobs available under each DOT code. ECF Nos.
11   14 at 18-20, 14-1.
12         This case is being remanded for the ALJ to readdress the medical source
13   opinions in the record. This will require the ALJ to make a new residual functional
14   capacity determination followed by new determinations at steps four and five.
15   Therefore, the ALJ will call a new vocational expert to testify at remand
16   proceedings that will be subject to cross examination by Plaintiff’s counsel.
17   4.    Plaintiff’s Symptom Statements
18         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
19   statements were not supported in the record. ECF No. 14 at 20-21.
20         The evaluation of a claimant’s symptom statements and their resulting
21   limitations relies, in part, on the assessment of the medical evidence. See 20
22   C.F.R. § 416.929(c); S.S.R. 16-3p. Therefore, in light of the case being remanded
23   for the ALJ to readdress the medical source opinions in the file, a new assessment
24   of Plaintiff’s subjective symptom statements will be necessary.
25                                        REMEDY
26         Plaintiff asks the Court to apply the credit-as-true rule and remand this case
27   for an immediate award of benefits. ECF No. 14 at 11.
28         The decision whether to remand for further proceedings or reverse and


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1   award benefits is within the discretion of the district court. McAllister v. Sullivan,
 2   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
 3   record has been fully developed and further administrative proceedings would
 4   serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons
 5   for rejecting evidence, whether claimant testimony or medical opinion; and (3) if
 6   the improperly discredited evidence were credited as true, the ALJ would be
 7   required to find the claimant disabled on remand, the Court remands for an award
 8   of benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). But where
 9   there are outstanding issues that must be resolved before a determination can be
10   made, and it is not clear from the record that the ALJ would be required to find a
11   claimant disabled if all the evidence were properly evaluated, remand is
12   appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004);
13   Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).
14         In this case, it is not clear from the record that the ALJ would be required to
15   find Plaintiff disabled if all the evidence were properly evaluated. Further
16   proceedings are necessary for the ALJ to properly address Plaintiff’s alleged pain
17   disorder at step two, to properly consider all the medical opinions in the record, to
18   properly consider Plaintiff’s symptom statements, to make a new residual
19   functional capacity determination, and to make a new determination at steps four
20   and five. Additionally, the ALJ will supplement the record with any outstanding
21   evidence and call a medical expert and a vocational expert to testify at a remand
22   hearing.
23                                     CONCLUSION
24          Accordingly, IT IS ORDERED:
25         1.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
26   DENIED.
27         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
28   GRANTED, in part, and the matter is REMANDED for additional proceedings


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1   consistent with this Order.
 2         3.     Application for attorney fees may be filed by separate motion.
 3         The District Court Executive is directed to file this Order and provide a copy
 4   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 5   and the file shall be CLOSED.
 6         DATED May 6, 2019.
 7
 8                                 _____________________________________
                                             JOHN T. RODGERS
 9                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 14
